DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims (1-20 and 24-26) are allowed as the cited prior art does not teach or reasonably suggest Applicant’s invention. 
The claim language and the Applicant’s arguments (dated 21 March 2022) distinguish the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests: 

“A system, comprising:
a plurality of force sensors;
a plurality of touch sensors;
a processor configured to:
receive a plurality of force measurements from a force sensor of the plurality of force sensors, each of the plurality of force measurements having a first magnitude;
receive a plurality of imputed force measurements from a touch sensor of the plurality of touch sensors, each of the plurality of imputed force measurements having a second magnitude;
identify a touch input based upon at least the plurality of imputed force measurements and at least one touch input criterion; and
calibrate the at least one touch input criterion based upon the first magnitude of each of the plurality of force measurements and the second magnitude of each of the plurality of imputed force measurements, wherein the at least one touch input criterion includes a touch detection threshold corresponding to an imputed force magnitude, and
wherein to calibrate the at least one touch input criterion the processor is further configured to adjust the touch detection threshold based on a difference between the first magnitude and the second magnitude; and
a memory coupled to the processor and configured to provide the processor with instructions.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625